Title: From John Adams to the President of the Congress, No. 3, 16 January 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Bilbao, Spain, 16 January 1780. RC in John Thaxter’s hand PCC No. 84, I, f. 234; docketed: “No. 3 Letter from John Adams Bilbao Jany 16 1780 Read April 7.” LbC Adams Papers. LbC in Thaxter’s hand Adams Papers; notations: “Recd in Congress Oct. 15. Triplicate.”; by Thaxter: “No.3.” For a discussion of the presence of two Letterbook copies, see part 2 of the Introduction: “John Adams and his Letterbooks” (above). 
     Adams described the hardships of his journey through Spain and the reasons for his decision to bypass Madrid. He then wrote at length about the civil and military institutions of the Province of Galicia and the potential for trade with the United States if obstacles could be removed. He also commented on the special privileges of the three Basque provinces (although he did not call them that), and on the trade with other countries that they enjoyed, suggesting what markets America might find there if successful negotiations could be entered into.
    